Citation Nr: 1012322	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), effective prior to 
October 22, 2003.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, effective October 22, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to an evaluation in excess 
of 50 percent for PTSD.  The RO subsequently granted an 
increased rating of 70 percent for PTSD, effective October 
22, 2003, in a December 2003 rating decision.  The Veteran 
has indicated that he is not satisfied with these ratings.  
Thus, this claim is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  In December 2004, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

In March 2005, the Board denied this claim.  Pursuant to a 
Joint Motion for Remand, however, the U.S. Court of Appeals 
for Veterans Claims remanded this case back to the Board in 
October 2006 so that the issue of entitlement to a total 
disability rating for individual unemployability (TDIU) 
could be properly addressed.  The Board remanded the case to 
the RO in April 2007 so that the RO could readjudicate the 
issue of entitlement to a TDIU via a statement of the case.  
The RO subsequently granted entitlement to a TDIU in a 
November 2009 rating decision, effective November 19, 2007.  
As there remains no issue of fact or law regarding this 
matter, the issue of entitlement to a TDIU is moot. 

The Veteran filed a June 2005 motion asserting clear and 
unmistakable error (CUE) in the March 2005 Board decision 
that denied an increased rating for PTSD.  This motion was 
dismissed by the Board in November 2006, as the March 2005 
Board decision had been remanded by the Court and thus was 
not a final decision.

In March 2007, the Veteran continued to assert CUE in the 
March 2005 Board decision, specifically taking issue with 
the fact that the Board did not address medical evidence 
prior to October 2002 with respect to his PTSD and also 
asserting that his PTSD disability should have been 
considered as far back as 1996.  As noted, since the Court 
remanded the March 2005 Board decision, it is not considered 
a final decision.


FINDINGS OF FACT

1.  Prior to October 22, 2003, the Veteran's PTSD was 
manifested by some occupational and social impairment, 
disturbances of mood, and GAF scores of 50 and 60.

2.  Effective October 22, 2003, the Veteran's PTSD was 
manifested by severe occupational and social impairment with 
deficiencies in work, family relations, judgment, and mood 
due to suicidal ideation; near continuous depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and 
maintain effective relationships; the Veteran had GAF scores 
of 37, 40, 45, and 50.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD, effective prior to October 22, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD, effective October 22, 2003, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with notice in October 2003, 
subsequent to the initial adjudication.  While the notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in 
the adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case dated 
from December 2003 to September 2009, following the 
provision of notice, which cures the timing defect in the 
notice letter.    

The notification letter notified the Veteran of the 
additional information necessary to substantiate the 
increased rating claim, that the Veteran should submit 
proper authorization for VA to obtain any relevant private 
treatment records, that VA would obtain any relevant VA 
medical records that the Veteran identified, and that the 
Veteran also could submit medical evidence or statements 
from him or other individuals with personal knowledge of his 
PTSD disability becoming worse.  The notice letter did not 
notify the Veteran that VA would obtain any federal records, 
although this was manifested by VA's subsequent retention of 
the Veteran's Social Security Administration (SSA) records.  
Thus, the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, were met.

The notice letter did not substantially comply with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim.  This error is harmless, however, as the 
Veteran has pursued his claim for many years and should be 
aware of why he has not been able to show that his PTSD 
disability is worse.  Moreover, the Veteran has not notified 
VA of what additional evidence proper notice would have led 
him to obtain or seek and has not explained how the notice 
errors could have made any difference.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

The letter generally notified the Veteran that the evidence 
must show that the service-connected condition had increased 
in severity.  The specific diagnostic code was not provided, 
as was required in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   However, notice described in 38 U.S.C. § 5103(a) 
need not be veteran-specific and generic notice is all that 
is required under Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); see 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board finds that the October 2003 letter was in 
substantial compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) to the extent that the Veteran was notified that 
he needed to submit evidence of worsening of his service-
connected disability that could include specific medical 
evidence, as well as lay evidence from himself or other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened, and that the Veteran has in fact done so.  He has 
submitted written statements supporting his increased 
ratings claims, and pointed VA toward additional medical 
treatment evidence.  This evidence has been obtained and 
associated with the claims file, and readjudication was 
afforded him, most recently in September 2009.  Finally, the 
Veteran requested and testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  Thus, a remand 
to provide additional notice to the Veteran is not required. 

VA has obtained service treatment records, VA medical 
records, SSA records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the severity of the PTSD 
disability, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in January 2001, 
assigning a 50 percent disability rating, effective 
September 28, 1999.  The Veteran filed a notice of 
disagreement with the rating in October 2002, but it was 
untimely, so it was treated as a new claim for an increased 
rating.  In December 2003, the RO granted an increased 
rating of 70 percent for PTSD, effective October 22, 2003, 
the date of a VA examination.  The Veteran is not satisfied 
with the 70 percent rating or the 50 percent rating in 
effect prior to October 22, 2003.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31-40 is defined as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).      

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).

An October 2002 VA outpatient psychiatric evaluation shows 
that the Veteran was suffering from nightmares and night 
sweats exacerbated by the events of September 11, 2001.  The 
Veteran stated that on September 11, 2001, he was driving 
and ended up at a private hospital but did not know what 
happened.  He was terminated from his job two weeks prior 
and had been having bouts of anger.  He attempted suicide by 
overdose 30 years prior.  He denied any suicidal or 
homicidal ideations but was afraid he was going to hurt 
someone as he just found that his daughter was pregnant.  He 
denied any weapons on his person.  He also stated that his 
wife wanted a divorce after 37 years.  On objective 
evaluation, he was alert and oriented times three.  He had 
poor eye contact and an angry mood at times.  His affect was 
appropriate for a depressed mood. 
	
A November 2002 VA outpatient history and physical 
examination report reveals that the Veteran's mood was 
euthymic and his affect was appropriate.  The Veteran's 
memory, insight, and judgment were not impaired.  A GAF 
score of 60 was provided.

A February 2003 VA examination shows that PTSD was 
diagnosed, with a GAF score of 50.  Examination showed that 
the Veteran was dressed casually and denied suicidal and 
homicidal thoughts, that insight, judgment, and impulse 
control were fair, and that his mood was neutral and his 
affect was appropriate.  The Veteran was noted to be 
employed, and to spend his free time with his family and a 
couple of friends.  His relationship with his wife was 
reportedly disturbed.  The examiner, while noting that the 
Veteran was somewhat isolated, described the Veteran's 
symptoms as "moderate" in nature.  

Prior to October 22, 2003, the Veteran's PTSD was manifested 
by some occupational impairment.  He stated in 2002 that he 
was fired, but in 2003 indicated that he was employed.  He 
had social impairment in that he was having some 
relationship difficulties with his wife but reportedly spent 
free time with family and friends.  His affect was 
appropriate for a depressed mood; he had some disturbances 
of mood.  He also reportedly had some exacerbation of 
symptoms after the events of September 11, 2001.  These 
symptoms do not meet the criteria for a 70 percent rating 
for PTSD.  

His GAF scores of 50 and 60 also support a 50 percent 
rating.  The GAF score of 60 indicates moderate symptoms, as 
is evidenced by the medical findings.  A GAF score of 50 
indicates more serious symptoms such as suicidal ideation, 
serious obsessional rituals, and serious impairment in 
social and occupational functioning.  See DSM-IV.  The GAF 
score of 50 meets some of the criteria for a 70 percent 
rating; however, this score, taken with the other evidence 
of record prior to October 22, 2003, more closely 
approximates the criteria for a 50 percent rating for PTSD.  
See 38 C.F.R. § 4.7.  

An October 22, 2003 VA examination report shows that PTSD 
was diagnosed with a GAF score of 45.  The Veteran reported 
nightmares and indicated that he was hypervigilant.  He 
complained of being startled by loud noises two or three 
times a week.  He reported that he used to run his own 
maintenance business but had problems maintaining his 
business and had lost a number of clients.  He added that he 
had separated from his wife and that he had few friends.  He 
had a distant relationship with his two grown-up children.

Examination showed the Veteran's mood to be depressed, and 
affect tearful.  Speech was normal.  Neither suicidal nor 
homicidal ideation was noted.  Insight, judgment, and 
impulse control were all reported by the examiner to be 
fair.  The examiner noted that the Veteran had problems 
working, and was isolative, but added that he was able to 
work.

A January 2004 VA treatment record notes the Veteran self-
referred himself to the emergency room.  He reportedly 
separated from his wife three months ago but after one week 
of getting back together, found out the previous day that 
she was cheating on him.  He reportedly became very angry, 
shaking, and wanted to hurt her, but was able to control 
himself.  In addition, prior to this, he had a depressed 
mood, some loss of interest, decreased sleep and appetite, 
with loss of 10 pounds in three months, and transient 
suicidal ideation without intent or plan.  On examination, 
he was neatly groomed, tense but cooperative.  His speech 
was fluent, coherent, and relevant.  His mood was depressed 
and angry but significantly improved since the previous day.  
His affect was intense, labile, and tearful at times.  He 
was angry at his wife but had no intent or plan to hurt her.  
He denied audio or visual hallucinations at that time.  His 
judgment and insight were fair to good and his impulse 
control was fair.  The GAF score was 50.

SSA records note that the Veteran started receiving 
disability benefits in January 2004 with a primary diagnosis 
of affective/mood disorder, hallucinations, and being 
suicidal and homicidal.  

In December 2004, the Veteran testified before the 
undersigned that he heard voices, and that he feared that he 
was in danger of hurting others.  He said his PTSD symptoms 
negatively affected his ability to perform activities of 
daily living.  See Transcript at page three.  He noted that 
he isolated himself from his family and that he had no 
friends.  He also testified that he had problems associated 
with disorientation and memory.  See Transcript at page 
four.  The Veteran added that while he did have a business, 
he was currently unemployed.  He attributed his unemployment 
on the adverse effects on his mental condition brought about 
by the events of September 11, 2001.  See Transcript at page 
five.

The Veteran submitted three letters dated from 2003 to 2005 
from clients noting that they no longer wanted the Veteran's 
maintenance services.  One of the letters noted that the 
client was unhappy with the Veteran's work including his 
"questionable and offensive" behavior on the premises.

The Veteran was hospitalized at a VA hospital for his PTSD 
symptoms in April 2006 and per a March 2007 rating decision 
received a total temporary disability rating based on 
hospitalization over 21 days from April 20, 2006 to August 
1, 2006.  As the Veteran received the highest possible 
benefit during this time frame, the relevant medical 
evidence dated from April 20, 2006 to August 1, 2006 will 
not be discussed.

A November 2007 VA examination report shows the Veteran was 
in the process of getting divorced.  He was currently living 
with his wife but in a separate part of the house.  He 
stated that he was isolated and avoidant and really had no 
friends with whom he socialized.  He experienced frequent 
nightmares and flashbacks, severe insomnia, had many 
experiences of anger and irritability over the years, and 
had many physical altercations in response to this anger.  
He reported that he spent two years in state prison due to 
assault.  He frequently felt depressed and anxious, was 
hypervigilant, had hyperstartle response to loud noises, and 
also had frequent intrusive thoughts and flashbacks.  He 
stated that he had not worked since 2005.  Prior to 2005, he 
was doing maintenance work in private homes and then for a 
private contractor, but he lost all of his contracts due to 
angry conflicts and threatening behavior towards customers 
and also toward the contractor who hired him.  At this 
point, he stated that he had trouble getting out of bed due 
to depression and insomnia and did not feel motivated to 
look for work.

On examination, the Veteran appeared for the interview in 
stained clothing and was poorly groomed.  He was cooperative 
but both tearful and angry throughout the interview.  His 
mood was depressed, anxious, and irritable, and his affect 
was depressed, sad, irritable, angry, and somewhat labile.  
His speech was within normal limits in terms of volume, 
rate, and prosody.  He denied any history of hallucinations 
and no delusional content was elicited.  He was oriented 
times three and his thought processes were logical, 
organized, and coherent.  He reported a history of one 
suicide attempt and denied any current homicidal ideation, 
but did report a history of many incidents of assaultive 
behavior in the past.  His memory appeared intact; his 
concentration appeared to be moderately impaired; and 
abstract thinking and insight were intact.  His judgment 
appeared to be compromised by stress at times, especially 
when he became angry, and his impulse control seemed to be 
moderately to severely impaired during bouts of anger.  The 
GAF score was 40.  The Veteran's PTSD had a substantial 
impact on both his occupational and social functioning as 
evidenced by the frequent angry conflicts and assaultive 
behavior that had lead him to lose all of his maintenance 
job contracts in the past resulting in his current 
unemployment.  His problems with depression, avoidance, and 
problems with irritability lead him to be unable to work at 
that time.  His PTSD symptoms also substantially impacted 
his social functioning in that he was now isolated and 
avoidant, and his problems with anger and irritability 
resulted in interpersonal conflicts and alienation from 
others.  

An August 2009 VA examination report shows the Veteran was 
currently married but had been separated for the past year 
and a half.  His separation from his wife had lead to his 
isolation; however, she did drive him to the appointment, as 
he was unable to drive himself.  He indicated that he would 
still drive locally, especially for doctor's appointments 
but was unable to drive long distances by himself as a 
consequence of severe symptoms of anxiety, heightened 
arousal, and memory and concentration deficits.  The 
examiner extensively reviewed the claims file and agreed 
with the previous examiner's assessment that the Veteran's 
severe symptoms precluded gainful employment.  

The Veteran continued to report significant and severe 
flashbacks and memories of his experiences in Vietnam; he 
had a history of choking his wife in his sleep; he continued 
to have significant sleep impairment and had a history of 
recurring nightmares that left him feeling extremely anxious 
and depressed upon waking up.  He had an extremely 
heightened startle response and was extremely hypervigilant 
and avoidant of any stimuli that evoked memories of his 
experiences.  He reported that September 11, 2001 served as 
an extreme exacerbation of his PTSD and he had no memory of 
events for the week following the incident.  He isolated to 
the extreme and presently lived by himself.  He denied 
having any friends and avoided socialization and 
recreational and leisure activities.  He went through severe 
mood swings and had a history of arrests for assaults, which 
resulted in two years in prison.  He became extremely 
provoked and easily upset over little things.  He displayed 
a blunted and constricted affect and reported problems with 
regard to memory and concentration, indicating that he 
easily forgot things.  He displayed poor ability to manage 
activities of daily living arriving to the examination in 
dirty clothing and appearing inattentive to his grooming and 
hygiene.

On examination, the Veteran was cooperative and appeared 
mildly sedated from medications, but did not report any 
relief from medications as far as symptoms were concerned.  
His attitude was cooperative.  He was calm throughout the 
interview but appeared to be angry underneath his calm 
façade and displayed a constricted and blunted affect.  His 
tending to his activities of daily living was poor and he 
appeared inattentive to grooming and hygiene.  He was 
unshaven and wearing dirty clothing.  His speech was normal 
and there was no evidence of perceptual impairment or 
evidence of any thought disorder.  His thought content was 
appropriate to the interview.  He denied suicidal and 
homicidal ideation and was oriented to time, place, and 
person.  Memory and concentration were relatively intact for 
the interview but he reported problems with memory and 
concentration, easily forgetting things, losing focus, and 
losing concentration during his daily activities.  Abstract 
reasoning, judgment, and impulse control were intact for the 
interview, but the Veteran had a history of prison time for 
assault and appeared to have had difficulty controlling 
impulses when going through his daily activities.  His 
insight appeared intact.

The examiner summarized that the Veteran exhibited ongoing 
symptoms of chronic PTSD that appeared to be very severe.  
As a consequence of his condition, he had recurring and 
intrusive thoughts, and recurring and distressing dreams.  
He had significantly decreased interest and participation in 
formerly enjoyable activities and felt detached and 
estranged from others.  He exhibited a restricted affect.   
He had difficulty falling and staying asleep and exhibited 
irritability with outbursts of anger.  He had difficulty 
concentrating and exhibited hypervigilance and an 
exaggerated startle response.  The GAF score was 37.  The 
Veteran exhibited extensive isolation with an absence of 
recreational and leisure activities in addition to the above 
symptoms.  He was deemed unable to work as a consequence of 
his symptoms.  His PTSD symptoms resulted in total 
occupational and social impairment as a direct result of his 
extensive isolation with an absence of recreational leisure 
activities, memory and concentration deficits, impaired 
sleep, heightened arousal, blunted affect, and poor 
activities of daily living.

The medical evidence from and after October 22, 2003 shows 
that the Veteran had occupational and social impairment with 
deficiencies in work, family relations, judgment, and mood 
due to suicidal ideation; near continuous depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and 
maintain effective relationships.  These findings all meet 
the criteria for a 70 percent evaluation for PTSD.  

The Veteran testified that he had a history of 
hallucinations, but on medical examination reports, he 
denied any audio or visual hallucinations or delusions.  
Thus, persistent delusions or hallucinations were not shown.  
He was shown to have intermittent inability to perform 
activities of daily living in that he would frequently show 
up for medical appointments unshaven and wearing dirty 
clothes.  There is no indication that the Veteran was not 
bathing or taking care of minimal personal hygiene but 
rather that he was unkempt.  This more closely approximates 
the criteria for a 70 percent rating for PTSD as it shows 
neglect of personal appearance and hygiene, rather than 
intermittent inability to maintain minimal personal hygiene, 
one of the criteria for a 100 percent rating.  Although the 
Veteran reported some memory and concentration impairment, 
he never demonstrated during the relevant time frame after 
October 22, 2003 that he was disoriented to time or place or 
had memory loss for names of close relatives, occupation, or 
name.  He also did not demonstrate any gross impairment in 
thought processes or communication or grossly inappropriate 
behavior.  His thought processes were logical, organized, 
and coherent and his speech was consistently reported as 
normal.  Transient suicidal ideation without intent or plan 
was noted and he had some impaired impulse control, 
resulting in him spending time in prison for assault, but 
both of these are criteria for a 70 percent rating.  He was 
not shown to be in persistent danger of hurting himself or 
others.

The August 2009 VA examiner reported that the Veteran had 
total occupational and social impairment due to his PTSD, 
related to his extensive isolation, memory and concentration 
deficits, impaired sleep, heightened arousal, blunted 
affect, and poor activities of daily living.  As discussed 
above, however, the factors the examiner listed as to why he 
found the Veteran to be totally socially and occupationally 
impaired do not apply to the criteria for a 100 percent 
rating for PTSD.  While the examiner noted total 
occupational and social impairment, the Veteran's symptoms 
more closely approximate the criteria for a 70 percent 
rating for PTSD, rather than a 100 percent rating.

The GAF scores of 45 and 50 indicate serious symptoms 
including suicidal ideation and severe obsessional rituals 
or any serious impairment in social or occupational 
functioning including inability to keep a job.  These scores 
support the criteria for a 70 percent rating for PTSD.  

The GAF scores of 37 and 40 indicate more severe symptoms 
including some impairment in reality testing or 
communication meaning that speech is at times illogical, 
obscure, or irrelevant, or major impairment in several 
areas, such as work, family relations, judgment, thinking, 
or mood; for example, depressed man avoids friends, neglects 
family, and is unable to work.  While the Veteran does 
exhibit some of the criteria for a 100 percent rating, as 
manifested by these GAF scores, the medical evidence more 
closely approximates the criteria for a 70 percent rating, 
as discussed above.  While the Veteran has serious symptoms 
and significant impairment as a result of his PTSD, the 
medical evidence does not show that he is totally impaired 
as a result of his PTSD.

The Veteran has been assigned two staged ratings of 50 
percent prior to October 22, 2003 and 70 percent, effective 
October 22, 2003.  Otherwise, the level of impairment 
associated with the Veteran's PTSD has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for the ratings assigned.  
Therefore, additional staged ratings (i.e., different 
percentage ratings for different periods of time) are 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for 
consideration of an extra-schedular evaluation where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or 
unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment or frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  If so, the appeal must be referred 
for consideration of the assignment of an extraschedular 
rating, otherwise, the schedular evaluation is adequate, and 
referral is not required.  Thun, 22 Vet. App. at 116.

The impairment associated with the Veteran's PTSD is 
adequately considered by the diagnostic code applied.  The 
medical evidence currently shows moderate to severe social 
and occupational impairment as a result of PTSD, which is 
adequately compensated by the impairment considered for 50 
percent and 70 percent ratings under Diagnostic Code 9411, 
respectively.  A rating in excess of that assigned is 
provided for certain manifestations of the service-connected 
disorder but the medical evidence reflects that those 
manifestations are not present in this case for the time 
periods at issue.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  As the Veteran's PTSD does not 
present an exceptional or unusual disability picture, the 
Board does not need to consider whether the disability 
picture exhibits other factors such as marked interference 
with employment or frequent periods of hospitalization.  See 
Thun, 22 Vet. App. at 115-116.  Nonetheless, the Veteran has 
not required frequent periods of hospitalization due to the 
service-connected disability, other than the period of 
hospitalization for which he has been assigned a total 
temporary rating.  Marked interference with employment is 
shown, as the Veteran reportedly lost all of his clients and 
became unemployed in 2005 due to his PTSD symptomatology.  
However, difficulty in adapting to stressful circumstances 
including at work is specifically contemplated by a 70 
percent rating, which was assigned for PTSD during that time 
frame.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

A claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 
(2009) was rendered moot when the RO granted this benefit in 
November 2009.

The preponderance of the evidence is against the increased 
claim for PTSD; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, effective prior to October 22, 2003, is denied.

Entitlement to an evaluation in excess of 70 percent for 
PTSD, effective October 22, 2003, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


